Title: To George Washington from John Conrad Zollickoffer, 18 April 1793
From: Zollickoffer, John Conrad
To: Washington, George



Sir!
Baltimore April 18th 1793.

I had the Honour to forward to Your Excellancy, a Pakket which was sent to me by my Cousin Mr Rd. Walltravers, a Member of most all the Learned Societys in Europe, and Who is

now a Member of the Society in Philadelphia under the same Denomination.
As this Gentleman has much on Heâlth, that none of his Letters (owns Escap’d the Dangers of the Occean) should be Miscarried, recomand’d me therefore very Particulary, the Dispatches destined for Your Excellancy, desiring me to forward them Personally; but Business Unexpected, and Unavoidable Called my presens at Annapolis at that time; was therefore out of my power to Satisfy the Desire of my Cousin [to] put it to the Post Office, but as yet uncertain if Said Packet is come into Your Excellancys possession, and wishing, to be able to give a Satisfactory answer to my sayd Cousin, that one of Your Excellancys Secretary would assure me the re[c]eipt thereof.
Mr Walltravers is a Man who possesses the knowledge of what he puts fort[h], and being not only a Republican by Sentiments (but by Bearth) like myself as Natifs out Swizerland, wishes to be Useful, most Particularly to this; as a New Country, in the way of his former Proposal made to Your Excellancy.
As my Desire is to be in any Way servisible to Mr Walltravers, I hope Your Excellancy will not take a Miss of my Zeel to request a few Lines Directed to said Gentleman, which I shall forward him, which Certainly will give new strenght to his Aged pen for the Use of the United States under Your Govern.
May the Lord bless Your Excellancys further Days in Everlasting Life, for the Hapyness of Your Poeple, with that sentimts; and of being much Attached to Your Auguste Person. I have the Honour to be with out Reserve Your Excellancys Most Humble, & most Obediant servant

John Conrad Zollickoffer

